As filed with the Securities and Exchange Commission on March 6, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Peoples Bancorp Inc. (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 31-0987416 (I.R.S. Employer Identification No.) 138 Putnam Street, P.O. Box 738 Marietta, Ohio 45750-0738 (740) 373-3155 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mark F. Bradley President and Chief Executive Officer Peoples Bancorp Inc. 138 Putnam Street, P.O. Box 738 Marietta, Ohio 45750-0738 (740) 373-3155 (Name, address and telephone number, including area code, of agent for service) Copies to: Rhonda L. Mears, Esq. General Counsel and Corporate Secretary Peoples Bancorp Inc. 138 Putnam Street, P.O. Box 738 Marietta, Ohio 45750-0738 (740) 373-7723 Elizabeth Turrell Farrar, Esq. Vorys, Sater, Seymour and Pease LLP 52 East Gay Street Columbus, Ohio 43215 (614) 464-5607 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.q If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.q If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.q If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.q If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer qAccelerated filerxNon-accelerated filer q Smaller reporting company q (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Cumulative Perpetual Preferred Shares, Series A, no par value per share (1)(2) 39,000 $1,000 (1) $39,000,000 $1,532.70 Depositary Shares (2) — Common Shares, no par value per share (3) 313,505 $18.66 (4) $5,850,003.30 $229.91 Warrant to Purchase Common Shares, no par value per share (5) — Total $1,762.61 (1) Represents the liquidation preference amount for each Fixed Rate Cumulative Perpetual Preferred Share, Series A (the “Series A Preferred Shares”) which were sold by Peoples Bancorp Inc. (“Peoples”) in a non-public offering to the United States Department of the Treasury (the “U.S. Treasury”) under its Troubled Assets Relief Program Capital Purchase Program.Calculated in accordance with Rule 457(a) under the Securities Act of 1933, as amended (the “Securities Act”), and includes such number of additional Series A Preferred Shares, of a currently indeterminable amount, as may from time to time become issuable by reason by share splits, share dividends or similar transactions, which Series A Preferred Shares are registered hereunder pursuant to Rule 416 under the Securities Act. (2) In the event the U.S. Treasury requests that Peoples deposit the Series A Preferred Shares with a depositary pursuant to a depositary arrangement, depositary shares evidencing fractional Series A Preferred Shares may be sold pursuant to this Registration Statement in lieu of whole Series A Preferred Shares. (3) The Common Shares being registered are purchasable upon exercise of the Warrant to purchase Common Shares being registered and was issued by Peoples to the U.S. Treasury in a non-public offering concurrent with the sale of the Series A Preferred Shares as described in footnote (1).In addition to the number of Common Shares stated in the table above, there is registered, pursuant to Rule 416 of the Securities Act, such number of additional Common Shares, of a currently indeterminable amount, as may from time to time become issuable by reason of share splits, share dividends or similar transactions and certain anti-dilution provisions set forth in the Warrant to Purchase Common Shares. (4) Estimated in accordance with Rule 457(g) under the Securities Act and calculated based on the $18.66 per share exercise price of the Warrant to purchase Common Shares. (5) Pursuant to Rule 457(g) under the Securities Act, no additional fee is payable for the Warrant to Purchase Common Shares. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall be come effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The securities described in this prospectus cannot be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MARCH 6, 2009 PROSPECTUS PEOPLES
